Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-21, in the reply filed on 17 August 2021 is acknowledged.  The traversal is on the grounds that there is not an undue burden to search the two groups together.  This is not found persuasive because the separate classification of each group is a prima facie showing of evidence of an undue burden to search the two groups together. Applicants have not presented any evidence rebutting this showing. The fact that restrictions were not made in applications 16/375417 and 16/391692 does not rebut the prima facie showing and are immaterial since restriction is at the discretion of the Examiner. The fact that the Examiners of applications 16/375417 and 16/391692 decided not make restrictions in those cases does not show that there is not an undue burden to search all of the claims together in this application. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 August 2021.

Applicant’s election without traverse of Species (a), a ligand comprising a substituted or unsubstituted monocyclic aromatic ring in the reply filed on 11 October 2021 is acknowledged. The substituted or unsubstituted monocyclic aromatic ring embodiments of claims 2-4 are being 
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The embodiments of claims 2-5 where the moiety having a conjunction structure of the ligand is not a substituted or unsubstituted monocyclic aromatic ring are not being examined since they are directed to non-elected species.  Election was made without traverse in the replay filed on 11 October 2021.
Information Disclosure Statement
The Korean and Chinese patent documents cited in the information disclosure statement of 31 May 2019 have been considered with respect to the provided English abstracts. 
Specification
The disclosure is objected to because of the following informalities:
It is unclear if the polyvalent metal compound is part of the ligand layer, if it is attached to the ligand layer of the composite or if it is a separate compound mixed with the composite. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The second and third functional groups of claims 1-5 and 16-21 are being interpreted as reading on any known functional group, such as a halogen, alkoxy groups or any of those in claims 6, 7 and 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the claimed polyvalent metal compound is part of the ligand layer, if it is attached to the ligand layer of the composite or if it is a separate compound mixed with the composite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 10295138.
The translation for this reference shows it teaches Group II-VI semiconductor quantum dots, nanoparticles, having conjugated ligand I bonded to the surface of the quantum dots. The conjugated ligand I is a benzene substituted with a mercapto, or thiol, group, where the . 
Claims 1, 3-7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Giansante article.
This article teaches PbS quantum dots having a ligand of the formula represented by SE-ArS- bonded to the surface thereof. PbS quantum dots are Group IV-VI semiconductor nanoparticles and SE-ArS- is a ligand containing a benzene ring having a thiol group, which bonds to the surface of the quantum dot and a methyl group in an ortho position to the thiol group. The taught methyl group is one of the claimed Y groups. This ligand falls within the composition of the claimed ligand. The taught semiconductor nanoparticle- 4 ligand reads upon the claimed composite. 
Claims 1, 3-6, 8, 9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2017/0362255.
This reference teaches nanocrystals having ligands attached to the surface of the nanocrystals. Paragraphs [0007] and [0033] teach the nanocrystals are semiconductors such as Group II-VI compounds, Group III-V compounds, Group IV elements, Group IV-VI compounds, I-III-VI compounds, I-II-IV-VI compounds and mixtures thereof. The ligand is a functionalized cinnamic acid, such as 2,3,4,5,6-pentafluorocinnamic acid; 2,6-difluorocinnamic acid and 2,6-difluoro-4-methoxy-cinnamic acid, a functionalized styrylphosphonic acid, such as 2,6-difluorostyrylphosphonic acid or a functionalized benzoic acid, such as 2,6-fluorobenzoic acid. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0362504.
This reference teaches nanoparticles having a mesogenic ligand bound to the surface thereof. The ligand is an oligomer of the formula 
    PNG
    media_image1.png
    205
    296
    media_image1.png
    Greyscale
   1 to R7 are each independently selected from H, halo, hydroxyl, azido, alkyl, substituted alkyl, alkenyl, substituted alkenyl, alkynyl, substituted alkynyl, alkoxy, substituted alkoxy, amino, substituted amino, cycloalkyl, substituted cycloalkyl, heterocycloalky, substituted heterocycloalkyl, aryl, substituted aryl, heteroaryl, and substituted heteroaryl and the nanoparticles can be a semiconductor (para [0010], [0071], [0076], examples). The taught R7 can corresponds with the claimed X functional group and the group  
    PNG
    media_image2.png
    119
    246
    media_image2.png
    Greyscale
corresponds with claimed Y functional group. The ligand contains a substituted benzene. The taught semiconductor nanoparticles includes Group II-VI compounds, Group III-V compounds and combinations thereof.  Pargraph [0089] teaches R7 can be an aminoalkoxy which reads upon the functional group of claim 6 since it comprises an amine group. The reference suggests the claimed composite. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/3/21